Exhibit 10.2

THE McCLATCHY COMPANY

2012 OMNIBUS INCENTIVE PLAN

STOCK APPRECIATION RIGHTS AGREEMENT

THIS AGREEMENT, entered into as of [            ], and between THE McCLATCHY
COMPANY, a Delaware corporation (the “Company”) and [            ] (the
“Grantee”),

W I T N E S S E T H:

WHEREAS, the Board of Directors of the Company has established the THE McCLATCHY
COMPANY 2012 OMNIBUS INCENTIVE PLAN (the “Plan”) in order to provide selected
employees of the Company or its Affiliates with an award of stock appreciation
rights (“SARs”); and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the SARs described in this Agreement
to the Grantee as an inducement to remain in the Service of the Company and as
an incentive for extraordinary efforts during such service:

NOW, THEREFORE, it is agreed as follows:

SECTION 1. GRANT OF STOCK APPRECIATION RIGHTS.

(a) SARs. On the terms and conditions stated below, the Company hereby grants to
the Grantee an award of SARs covering [            ] shares of Stock, pursuant
to which the Grantee shall be eligible for the payment described in Section 4(b)
of this Agreement. The SAR Exercise Price for the SARs granted pursuant to this
Agreement is $[            ] per SAR, which is agreed to be 100% of the Fair
Market Value per share of Stock on the Grant Date.

(b) Stock Incentive Plan. The award of SARs is made granted pursuant to the
Plan, a copy of which the Grantee acknowledges having received and read. The
provisions of the Plan are incorporated into this Agreement by reference and any
defined terms not defined herein shall have the meaning prescribed in the Plan.

SECTION 2. NO TRANSFER OR ASSIGNMENT OF SARs.

Except as otherwise provided in this Agreement, the SARs and the rights and
privileges conferred hereby shall not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of the
SARs, or of any right or privilege conferred hereby, contrary to the provisions
hereof, or upon any attempted sale under any execution, attachment or similar
process upon the rights and privileges conferred hereby, the SARs and the rights
and privileges conferred hereby shall immediately become null and void.



--------------------------------------------------------------------------------

SECTION 3. RIGHT TO EXERCISE.

(a) Vesting. These SARs shall vest and become exercisable in installments only
to the extent the Grantee remains in Service on such date listed below (each, a
“Vesting Date”), and only before they expire, as follows:

 

Vesting Date:

   Percentage of
Shares of Stock Exercisable:  

March 1, 201[    ]

     25 % 

March 1, 201[    ]

     50 % 

March 1, 201[    ]

     75 % 

March 1, 201[    ]

     100 % 

The number of Shares determined by applying the applicable percentage shall be
rounded to the nearest integer. The foregoing notwithstanding, the SARs shall
become exercisable in full in the event that the Grantee ceases to be an
Employee after having accumulated 10 or more continuous years of Service
(i) because of death or Total and Permanent Disability, or (ii) for any reason
at any time when Grantee is 62 years of age or older. In the event that the
Grantee ceases to be an Employee for any reason after having accumulated 10 or
more continuous years of Service and when Grantee is 55 to 62 years of age, two
additional installments (as set forth in the table above) shall become
exercisable. No additional SARs will vest after the Grantee’s Service has
terminated for any reason.

(b) Leaves of Absence. For purposes of this Agreement, the Grantee’s Service
does not terminate when the Grantee goes on a bona fide leave of absence that
was approved by the Company in writing if the terms of the leave provide for
continued Service crediting, or when continued Service crediting is required by
applicable law. The Grantee’s Service terminates in any event when the approved
leave ends unless the Grantee immediately returns to active employee work. The
Committee determines, in its sole discretion, which leaves count for this
purpose, and when the Grantee’s Service terminates for all purposes under the
Plan.

(c) Partial Exercise. No Partial Exercise of the SARs may be made for SARs
pertaining to less than 100 shares of Stock (without regard to adjustments).

(d) Acceleration upon Change in Control. Notwithstanding any contrary provision
of the Plan or this Agreement, upon a Change in Control, Grantee shall be
entitled to immediate 100% vesting of any unexpired outstanding SARs granted to
him or her under this Agreement.

SECTION 4. EXERCISE AND SETTLEMENT OF SARs PROCEDURES.

(a) Notice of Exercise. The Grantee or the Grantee’s representative may exercise
the SARs by giving written notice to the Secretary of the Company pursuant to
Section 11(d) in the form prescribed by the Company. The notice shall specify
the election to exercise the SARs, the number of SARs for which it is being
exercised, and whether share withholding to pay taxes will be used. The notice
shall be signed by the person or persons exercising the SARs. In the event that
the SARs are being exercised by the representative of the Grantee, the notice
shall be accompanied by proof satisfactory to the Company of the
representative’s right to exercise the SARs.

(b) Issuance of Shares of Stock. After receiving a proper notice of exercise,
the Company shall cause to be issued the whole number of shares of Stock whose
value is an amount equal to the difference between the Fair Market Value of a
share of Stock on the exercise date and the SAR Exercise Price, multiplied by
the number of shares of Stock covered by the SARs being exercised. Fractional
shares of Stock shall be paid in cash. After receiving a proper notice of
exercise, the Company shall cause to be issued a certificate or certificates for
the shares of Stock for which the SARs have been exercised, registered in the
name of the person exercising the SARs (or in the names of such person and his
or her spouse as community property or as joint tenants with right of
survivorship). The Company shall cause such certificate or certificates to be
delivered to or upon the order of the person exercising the SARs.



--------------------------------------------------------------------------------

SECTION 5. TERM AND EXPIRATION.

(a) Basic Term. These SARs shall in any event expire on the date 10 years after
the Grant Date.

(b) Termination of Service (Except by Death). Subject to Subsection (a) above,
if the Grantee’s Service terminates for any reason, other than death, then his
or her SARs shall expire on the earliest of the following occasions:

(i) The expiration date determined pursuant to Subsection (a) above;

(ii) The date three years after the termination of the Grantee’s Service, if the
termination occurs on or after the date the Grantee has accumulated 10 or more
continuous years of Service, and, provided, further, that the Grantee is at
least 55 years of age on such termination date;

(iii) The date three years after the termination of the Grantee’s Service, if
the termination occurs because of his or her Total and Permanent Disability; or

(iv) The date 90 days after the termination of the Grantee’s Service, if the
termination is not described in Paragraphs (ii) or (iii) above.

In the event that the Grantee dies after the termination of his or her Service
but before the expiration of his or her SARs, all or part of such SARs may be
exercised (prior to expiration) by the executors or administrators of the
Grantee’s estate or by any person who has acquired such SARs directly from him
or her by bequest or inheritance, but only to the extent that such SARs had
become exercisable before his or her Service terminated or became exercisable as
a result of the termination.

(c) Death of Grantee. If the Grantee dies while he or she is in Service, then
his or her SARs shall expire on the earlier of the following dates:

(i) The expiration date determined pursuant to Subsection (a) above; or

(ii) The date three years after his or her death.

All or part of the Grantee’s vested SARs may be exercised at any time before the
expiration of such vested SARs under the preceding sentence by the executors or
administrators of his or her estate or by any person who has acquired such SARs
directly from him or her by bequest or inheritance.

SECTION 6. LEGALITY OF INITIAL ISSUANCE.

No shares of Stock shall be issued upon the exercise of the SARs unless and
until the Company has determined that:

(a) It and the Grantee have taken any actions required to register the shares of
Stock under the Securities Act or to perfect an exemption from the registration
requirements thereof;

(b) Any applicable listing requirement of any stock exchange on which Stock is
listed has been satisfied; and



--------------------------------------------------------------------------------

(c) Any other applicable provision of state or federal law has been satisfied.

SECTION 7. NO REGISTRATION RIGHTS.

The Company may, but shall not be obligated to, register or qualify the sale of
shares of Stock under the Securities Act or any other applicable law. The
Company shall not be obligated to take any affirmative action in order to cause
the sale of shares of Stock under this Agreement to comply with any law.

SECTION 8. RESTRICTIONS ON TRANSFER OF SHARES OF STOCK.

Regardless of whether the offering and sale of shares of Stock under the Plan
have been registered under the Securities Act or have been registered or
qualified under the securities laws of any state, the Company may impose
restrictions upon the sale, pledge or other transfer of such shares of Stock
(including the placement of appropriate legends on stock certificates) if, in
the judgment of the Company and its counsel, such restrictions are necessary or
desirable in order to achieve compliance with the provisions of the Securities
Act, the securities laws of any state or any other law.

SECTION 9. ADJUSTMENT OF SHARES OF STOCK.

(a) General. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in shares of Stock, a declaration of a
dividend payable in cash in an amount that has a material effect on the price of
shares of Stock, a combination or consolidation of the outstanding Stock (by
reclassification or otherwise) into a lesser number of shares of Stock, or a
similar occurrence, the Committee shall make appropriate adjustments in one or
both of (i) the number of shares of Stock covered by this SARs Agreement or
(ii) the SAR Exercise Price.

(b) Reorganization. In the event that the Company is a party to a merger or
other reorganization, the SARs covered by this Agreement shall be subject to the
agreement of merger or reorganization. Such agreement may provide, without
limitation, for the assumption of this SARs grant by the surviving corporation
or its parent, for its continuation by the Company (if the Company is a
surviving corporation) or for settlement in cash.

(c) Reservation of Rights. Except as provided in this Section 9, the Grantee
shall have no rights by reason of any subdivision or consolidation of shares of
Stock of any class, the payment of any stock dividend or any other increase or
decrease in the number of shares of Stock of any class. Any issue by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Stock subject to this SARs
Agreement or the SAR Exercise Price. The grant of these SARs shall not affect in
any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, to merge or consolidate or to dissolve, liquidate, sell or transfer
all or any part of its business or assets.

SECTION 10. CERTAIN CUTBACK OF PAYMENTS.

Notwithstanding anything to the contrary in this Agreement, if payments made
pursuant to this Agreement are considered “parachute payments” under Code
Section 280G, then the sum of such parachute payments plus any other payments
made by the Company to the Grantee which are considered parachute payments shall
be limited to the greatest amount which may be paid to the Grantee under Code
Section 280G without causing any loss of deduction to the Company under such
section; but only if, by reason of such reduction, the Committee reasonably
determines that the net after tax benefit of Grantee shall exceed the net after
tax benefit if such reduction were not made. The Company shall accomplish any
such reduction required pursuant to this Section 10 by first reducing or
eliminating any cash payments (with the



--------------------------------------------------------------------------------

payments to be made furthest in the future being reduced first), then by
reducing or eliminating any accelerated vesting of Performance-Based Awards,
then by reducing or eliminating any accelerated vesting of Options or SARs, then
by reducing or eliminating any accelerated vesting of Restricted Stock or
Restricted Stock Units, then by reducing or eliminating any other remaining
parachute payments.

SECTION 11. MISCELLANEOUS PROVISIONS.

(a) Withholding Taxes. In the event that the Company determines that it is
required to withhold foreign, federal, state or local tax as a result of the
exercise of this the Grantee’s SARs, the Grantee, as a condition to the exercise
of the SARs, shall make arrangements satisfactory to the Company to enable it to
satisfy all withholding requirements. The Grantee shall also make arrangements
satisfactory to the Company to enable it to satisfy any withholding requirements
that may arise in connection with the disposition of shares of Stock purchased
by exercising the SARs. Satisfactory arrangements shall include delivery of
previously owned shares of Stock and share withholding at the minimum applicable
withholding rate.

(b) Rights as a Shareholder. Neither the Grantee nor the Grantee’s
representative shall have any rights as a shareholder with respect to any shares
of Stock subject to the SARs. The Grantee shall have no rights as a shareholder
with respect to the shares of Stock the Grantee receives in settlement of SARs
that the Grantee exercises until such shares of Stock have been issued in the
name of the Grantee or the Grantee’s representative.

(c) No Employment Rights. Nothing in this Agreement shall be construed as giving
the Grantee the right to be retained as an employee or in any other Service
capacity. The Company reserves the right to terminate the Grantee’s Service at
any time and for any reason.

(d) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail with
postage and fees prepaid and addressed to the party entitled to such notice at
the address shown below such party’s signature on this Agreement, or at such
other address as such party may designate by 10 days’ advance written notice to
the other party to this Agreement.

(e) Consent to Electronic Delivery. The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting the
SARs, Grantee agrees that the Company may deliver the Plan prospectus and the
Company’s annual report to the Grantee in electronic format. If at any time the
Grantee prefers to receive paper copies of such documents, as the Grantee is
entitled to, the Company will provide copies. Request for paper copies of such
documents may be made to the Secretary of the Company at 916-321-1828 or
kmorgan-prager@mcclatchy.com.

(f) Entire Agreement. This Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof.

(g) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its officer duly authorized to act on behalf of the Committee, and the
Grantee has personally executed this Agreement.

 

THE McCLATCHY COMPANY By  

 

  Secretary Company’s Address:  

2100 Q Street

Sacramento, CA 95816

GRANTEE By  

 

Grantee’s Address:

 

 